DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Allowable Subject Matter
Claims 1-19, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 01/07/2022, the prior art references (Abreu, Karaoguz, and Heller) does not teach the at least indicated portion of the claim of A mobile communication device for controlling communication in a communication network comprising: a memory for storing a policy, said policy comprising data representative of a plurality of base station identifiers and, in association with each of said plurality of base station identifiers, one or more indications, wherein each indication consists of either a first value and a second value, the first value indicating the mobile communication device is permitted to communicate with the corresponding base station using a communication type, the second value indicating the mobile communication device is disallowed to communicate with the corresponding base station using the communication type, wherein said policy is received periodically from a server, the server being distinct from any one of base stations identified by the base station identifiers; an interface adapted to communicate between said mobile communication device and at least one base station in each of a plurality of geographic regions, said at least one base station having an identifier that distinguishes said at least one base station from other base stations; and, a microcomputer connected to said interface and adapted to maintain the policy; and said microcomputer adapted to determine whether a received base station identifier for said communication in any one of said regions is included in said data; said microcomputer adapted to permit said interface to communicate in accordance with said policy based on said received base station identifier and an associated one of said one or more indications.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645